DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 from Group I and Species A from Group II, claims 1-5 and 8-11 in the reply filed on 6/10/2022 is acknowledged.
Claims 6-7 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.

Information Disclosure Statement
The information disclosure statement (IDS) dated 10/8/2020 has been received and considered.
Additionally, a PTO-2333 Notice of Consideration has been provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S. 2017/0370172) in view of Hickie (U.S. 9,441,441).
Tran discloses a zipper manifold comprising two or more well configuration units (fig. 1, 20a-20c, 24a-24c).
Tran does not appear to disclose wherein one or more well configuration units comprises: a bridge connector header comprising a throughbore and a bore in fluid communication with the throughbore; a first mandrel comprising a first end and a second end; a sealing element proximate to the second end of the first mandrel and adapted to sealingly engage, at a pack-off location, an inner portion of the well configuration unit located below the bore of the bridge connector header; and one or more first hydraulic setting cylinders configured to axially move the first mandrel through the throughbore to position the first mandrel and sealing element at the pack-off location.
Hickie teaches it was known to have a well configuration unit that comprises a bridge connector (16 generally and downward to near numeral 226 in fig. 8) header comprising a throughbore (vertically in fig. 8) and a bore (the horizontal bores near 72 in fig. 8) in fluid communication with the throughbore; a first mandrel (70) comprising a first end (upper end) and a second end (lower end); a sealing element (including 132 in fig. 8) proximate to the second end of the first mandrel and adapted to sealingly engage, at a pack-off location, an inner portion of the well configuration unit located below the bore of the bridge connector header (fig. 8); and one or more first hydraulic setting cylinders (24) configured to axially move the first mandrel through the throughbore to position the first mandrel and sealing element at the pack-off location (col. 11, ll. 20-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the overall assembly of Tran by having a bridge connector head with mandrel, sealing element, and one or more first hydraulic setting cylinders to move the mandrel as taught by Hickie in order to selectively stop fluid flow in at least one of the well configuration units when desired and especially since Tran discloses the overall zipper manifold with multiple well configuration units but is silent as to the details of the components within the unit(s).
Regarding claims 8-11, Tran as modified discloses the claimed invention but does not appear to disclose a lower spool in fluid communication with the throughbore of the bridge connector header and the throughbore having a constant inner diameter and an inner shoulder with the sealing element adapted to sealingly engage the inner shoulder of the lower spool.
Hickie further teaches a lower spool (near 18 in fig. 8 leading up to near numeral 226 in fig. 8) in fluid communication with the throughbore of the bridge connector header (fig. 8), the throughbore having a constant inner diameter (see fig. 8, having at least portions with a constant inner diameter) and an inner shoulder (at 226), with the sealing element adapted to sealingly engage the inner shoulder of the lower spool (at 226 and 128 in fig. 8).
It would have been obvious to one having ordinary skill in the art to further modify Tran by having a lower spool with a throughbore in fluid communication with the bridge connector head and the throughbore having a constant diameter and an inner shoulder with the sealing element adapted to sealingly engage the inner shoulder of the lower spool as taught by Hickie in order to promote laminar flow through the conduit but also have a type of valve seat formed by the shoulder that the sealing elements can contact with and form a better seal when closed.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Hickie as applied to claim 1 above, and further in view of Contant (U.S. 7,337,850).
Tran as modified discloses the claimed invention but does not appear to disclose the hydraulic setting cylinder being electronically controlled.
Contant teaches it was known in the art to have a similar actuator piston (as there is an actuator piston within the setting cylinder of Tran as modified above) that is electronically controlled (claim 21, powering a motor disposed in the electronic trigger system and coupled to an actuator piston to selectively enable flow of the hydraulic fluid).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Tran by having the hydraulic setting cylinder be electronically controlled as taught by Contant in order to have a well-known, relatively inexpensive, and reliable means for controlling the actuator cylinder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,858,902. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of the instant application recites a zipper manifold with two or more well configuration units with one or more of the well configuration units comprising a bridge connector header, a mandrel, a sealing element, and one or more first hydraulic setting cylinders, claim 1 of the ‘902 patent similarly recites a zipper manifold with two or more well configuration units with one or more of the well configuration units comprising a bridge connector header, a mandrel, a sealing element, and one or more first hydraulic setting cylinders.  Claim 1 of the ‘902 patent recites an additional bridge connector with first and second connection blocks and first and second bridge spools.  Thus, claim 1 of the instant application is seen to be encompassed by claim 1 of the ‘902 patent.
Claim 8 of the instant application is seen to be encompassed by similar limitations in claim 2 of the ‘902 patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,858,902 in view of Contant. 
Regarding claim 2 of the instant application, claim 1 of the ‘902 patent discloses all of the limitations except for the hydraulic setting cylinder being electronically controlled.
Contant teaches it was known in the art to have a similar actuator piston (as there is an actuator piston within the setting cylinder of Tran as modified above) that is electronically controlled (claim 21, powering a motor disposed in the electronic trigger system and coupled to an actuator piston to selectively enable flow of the hydraulic fluid).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘902 patent by having the hydraulic setting cylinder be electronically controlled as taught by Contant in order to have a well-known, relatively inexpensive, and reliable means for controlling the actuator cylinder.

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,858,902 in view of Hickie.
Regarding claims 9-11 of the instant application, claims 1 and 2 of the ‘902 patent disclose all of the limitations except for the lower spool having a throughbore with a constant diameter and an inner shoulder with the sealing element adapted to engage the inner shoulder.
Hickie teaches it was known in the art to have a lower spool with a throughbore with a constant diameter (see fig. 8 near and above 18 having at least portions with a constant diameter) and an inner shoulder (at 226) with a sealing element (the plural 132 in fig. 8) that is adapted to engage the inner shoulder (fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 2 of the ‘902 patent by having the lower spool have a constant diameter and an inner shoulder with a sealing element adapted to engage the inner shoulder as taught by Hickie in order to promote laminar flow through the conduit but also have a type of valve seat formed by the shoulder that the sealing elements can contact with and form a better seal when closed.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-11 of copending Application No. 17/086916 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 of the instant application recites a zipper manifold with two or more well configuration units with one or more of the well configuration units comprising a bridge connector header, a mandrel, a sealing element, and one or more first hydraulic setting cylinders, claim 1 of the ‘916 application similarly recites a zipper manifold with two or more well configuration units with one or more of the well configuration units comprising a bridge connector header, a mandrel, a sealing element, and one or more first hydraulic setting cylinders.  Claim 1 of the ‘916 application recites an additional mandrel disposed within the first mandrel.  Thus, claim 1 of the instant application is seen to be encompassed by claim 1 of the ‘916 application.
Claim 2 of the instant application is seen to be encompassed by claim 8 of the ‘916 application.
Claim 3 of the instant application is seen to be encompassed by claim 9 of the ’916 application.
Claim 4 of the instant application is seen to be encompassed by claim 10 of the ‘916 application.
Claim 5 of the instant application is seen to be encompassed by claim 11 of the ‘916 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/086916 in view of Hickie.
Regarding claims 8-11 of the instant application, claim 1 of the ‘916 application discloses all of the limitations except for a lower spool having a throughbore with a constant diameter and an inner shoulder with the sealing element adapted to engage the inner shoulder.
Hickie teaches it was known in the art to have a lower spool (the lower portion in fig. 8) with a throughbore with a constant diameter (see fig. 8 near and above 18 having at least portions with a constant diameter) and an inner shoulder (at 226) with a sealing element (the plural 132 in fig. 8) that is adapted to engage the inner shoulder (fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘916 application by having the lower spool have a constant diameter and an inner shoulder with a sealing element adapted to engage the inner shoulder as taught by Hickie in order to promote laminar flow through the conduit but also have a type of valve seat formed by the shoulder that the sealing elements can contact with and form a better seal when closed.
 This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double-patenting rejection(s) are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dallas et al. (U.S. 5,332,044) discloses a wellhead isolation tool with a mandrel and cylinder.
Sizemore et al. (U.S. 10,570,692) discloses a frac zipper manifold bridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753